                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                    Plaintiff,                                  4:17CR3006

      vs.
                                                                  ORDER
JENNIE L. REESE,

                    Defendant.


      Defendant will be participating in pretrial diversion for an additional six months.
The parties therefore move to continue the progression and trial of this case. (Filing No.
37). Based on the showing set forth in the motion, the court finds the motion should be
granted. Accordingly,

      1)     The parties' stipulation, (Filing No. 37), is approved, and the trial of this
             case is continued pending further order of the court.

      2)     For the reasons set forth in the parties’ stipulation, the court finds the ends
             of justice served by granting the parties’ request to continue progression
             and trial of this case outweigh the interests of the public and the defendant
             in a speedy trial, and the additional time arising as a result of the granting
             of the motion, the time between today's date and November 6, 2019, shall
             be deemed excluded in any computation of time under the requirements of
             the Speedy Trial Act. 18 U.S.C. § 3161(h)(7). Failing to timely object to
             this order as provided under the court’s local rules will be deemed a
             waiver of any right to later claim the time should not have been excluded
             under the Speedy Trial Act.

      3)     A status conference will be held before the undersigned magistrate judge
             on November 6, 2019 at 10:00 a.m. Unless the court later orders
             otherwise, the defendant may, but need not attend the status conference.
             If the defendant attends, the status conference will be held in Courtroom
             2, Federal Building,100 Centennial Mall North, Lincoln, Nebraska. If the
             defendant does not attend, the status conference will be held in chambers.

      Dated this 3rd day of May, 2019.

                                                BY THE COURT:
                                                s/ Cheryl R. Zwart
                                                United States Magistrate Judge
